NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0136n.06
                           Filed: November 30, 2004

                                           No. 03-6204

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CAMBRIDGE-LEE INDUSTRIES, INC.,                 )
                                                )
       Plaintiff-Appellee,                      )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
WESTLAKE VINYLS, INC.,                          )    WESTERN DISTRICT OF KENTUCKY
                                                )
       Defendant-Appellant.                     )
                                                )



Before: MOORE and GIBBONS, Circuit Judges; and EDMUNDS, District Judge.*

       PER CURIAM. Dixie Arc, Inc. (“Dixie Arc”), contracted with defendant-appellant

Westlake Vinyls, Inc. (“Westlake”), to construct an electrical system to be installed on Westlake’s

property in Calvert City, Kentucky. Plaintiff-appellee Cambridge-Lee Industries, Inc. (“Cambridge-

Lee”) provided materials to Dixie Arc for construction of the electrical system. Dixie Arc did not

pay all it owed to Cambridge-Lee for these materials, so Cambridge-Lee brought suit to enforce a

materialman’s lien on the improvements to Westlake’s property in the amount of what Dixie Arc

owed Cambridge-Lee. The parties filed cross-motions for summary judgment. The district court

granted Cambridge-Lee’s motion and denied Westlake’s, ordering that Cambridge-Lee holds an

enforceable lien on Westlake’s property in the amount of $650,553.91, plus prejudgment and


       *
       The Honorable Nancy G. Edmunds, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 03-6204
Cambridge-Lee Indus., Inc. v. Westlake Vinyls, Inc.

postjudgment interest. Westlake appeals, arguing that the district court erred in: (1) determining that

Dixie Arc was a contractor and not a materialman, and that Cambridge-Lee could thus enforce its

lien against Westlake under Kentucky law; and (2) awarding prejudgment interest to Cambridge-

Lee.

       Having had the benefit of oral argument, and having studied the record on appeal and the

briefs of the parties, we are not persuaded that the district court erred in holding that Cambridge-Lee

had an enforceable materialman’s lien against Westlake. Nor are we persuaded that the district court

erred in awarding prejudgment interest to Cambridge-Lee.            Because the reasons for these

determinations have been fully articulated by the district court, the issuance of a detailed opinion

by this court would be duplicative and would serve no useful purpose. Accordingly, we affirm the

judgment of the district court on the basis of the reasoning set out by that court in its opinion and

order entered on July 2, 2003.




                                                 -2-